Citation Nr: 1339390	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence was submitted to reopen a previously denied claim for entitlement to service connection for a back disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Honolulu, Hawaii.  In June 2009, the RO reopened the Veteran's claims of service connection for hypertension and a back disability and denied the claims on the merits.  Regardless of the RO's actions, the Board must make its own independent determination as to whether sufficient evidence has been submitted to reopen the claims. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of entitlement to service connection for hypertension, a back disability, and arthritis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 RO decision denied entitlement to service connection for hypertension and a back disability; the Veteran did not appeal. 

2.  Evidence received since the March 2006 RO decision is new and material and the Veteran's claims for entitlement to service connection for hypertension and a back disability are reopened.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that denied entitlement to service connection for hypertension and a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the March 2006 RO decision and the Veteran's claims for entitlement to service connection for hypertension and a back disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran's original claims for entitlement to service connection for hypertension and a back disability were denied in a March 2006 RO decision; the Veteran did not appeal.  In May 2007, the Veteran submitted a request to reopen his previously denied claims.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim for hypertension because there was no evidence that the Veteran's hypertension had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's hypertension is related to his active military service.  

Since the Veteran's claim was denied in March 2006, the Veteran has been service-connected for diabetes mellitus and nephropathy.  The Veteran has argued that his service-connected diabetes mellitus with nephropathy has caused or permanently aggravated his hypertension.  In support of this theory of entitlement, the Veteran's representative has cited to several medical articles which list diabetic nephropathy as a major cause of elevated blood pressure in insulin-dependent diabetes patients.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for hypertension is addressed in the Remand section below.   

The RO denied the appellant's prior claim for a back disability because there was no evidence that the Veteran had a current back disability for which compensation could be awarded.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran currently suffers from a back disability.  

VA outpatient treatment records received since the March 2006 RO decision include a June 2012 x-ray series of the Veteran's lumbar spine, showing degenerative changes.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  

ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for hypertension and a back disability have been reopened.


REMAND

The Veteran is seeking entitlement to service connection for hypertension.  He is claiming service connection secondary to his service connected diabetes mellitus with nephropathy.  In support of this theory of entitlement, the Veteran's representative has cited to several medical articles which list diabetic nephropathy as a major cause of elevated blood pressure in insulin-dependent diabetes patients.  

On remand, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that the Veteran's hypertension was caused or permanently aggravated by the Veteran's service connected diabetes mellitus with nephropathy.  

The Veteran is seeking entitlement to service connection for a back disability. On remand, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that any current back disability is related to a disease or injury in service to include the complaints of low back pain in service. 

The Veteran is also seeking entitlement to service connection for arthritis.  He has not specified where the arthritis is located although it is acknowledged that he has degenerative changes of the spine.  Additionally,  he may have right knee arthralgia. The only evidence of record concerning the etiology of the Veteran's right knee disability is a statement in a February 2010 VA outpatient treatment note that the Veteran's right knee arthralgia is "likely compensatory from chronic back pain."  Given the lack of evidence establishing the etiology of any arthritis, a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for appropriate  VA examinations of his hypertension back disability, and arthritis.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The examiner is asked to address whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension -- had onset in service or within one year of service separation, is related to a disease or injury in service, and/or caused or permanently aggravated by the Veteran's service-connected diabetes mellitus with nephropathy.

The examiner is asked to address  whether it is at least as likely as not (fifty percent or greater) that the Veteran's current back disability is related to a disease or injury in service to include complaints of back pain therein; is it at least as likely as not that arthritis of the spine manifested within one year of service separation.

The examiner is asked to address whether it is at least as likely as not (fifty percent or greater) that the Veteran has arthritis. If so, identify the joints impacted.  Is it at least as likely as not that any arthritis is related to a disease or injury in service; and is it at least as likely as not that any arthritis manifested within one year of service separation.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


